sDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/28/2022 has been entered. Claims 1-3, 5-11, 20, and 22-29 remain pending in the application. Claims 22-29 are new claims. The applicant’s amendments to the claims have overcome the 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Nita et al. (US Pub No. US2004/0024393).

Regarding claim 1, Stigall teaches An intraluminal ultrasound device (Figure 1, element 10, see column 4 (lines 25-37)), comprising: a flexible elongate member configured to be inserted into a lumen of a patient (Figure 1, element 12, see column 4 line 58 to column 5 line 4), the flexible elongate member comprising a proximal portion and a distal portion (Figure 1, element 12, see column 4 (lines 25-37), ex:  the catheter system 10 of the invention generally comprises a multi-component, tubular body 12 having a proximal region 14 and a distal region 15.); 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while positioned within the lumen of the patient (Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), ex: The distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.); and 
a radiating member disposed at the distal portion of the flexible elongate member and mechanically and acoustically coupled to an ultrasound transducer (see column 6 line 44 to column 7 line 3 and column 8, lines 8-24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire), wherein the radiating member configured to transmit ultrasound energy from the ultrasound transducer within the lumen of the patient to apply an ultrasound therapy (see column 7 lines 15 to 37 and column 8 lines 8 to 24),
 wherein the radiating member is coaxially disposed around the flexible elongate member along a longitudinal axis of the flexible elongate members adjacent to the imaging assembly (Figure 4, elements 42 (radiating members), 41 (inner core), and 202 (imaging member), Col 6, line 44 to col 7, line 3 and col 7, lines 43-53), and the radiating member is not an ultrasound element that generates ultrasound energy (see column 7, lines 15-38 and column 8, lines 8-24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire, where the radiating members are able to radiate ultrasound energy from the delivery section).
However, fails to explicitly teach radiating member coupled to an ultrasound transducer positioned outside of the patient.
Nita, in the same field of endeavor, teaches an ultrasound transducer positioned outside of the patient (figure 1, element 26, abstract). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Nita to provide radiating member coupled to an ultrasound transducer positioned outside of the patient. This modification will transferring ultrasound energy to the radiating member to enable it to emit ultrasound energy.

[AltContent: textbox (42 is the radiating member disposed around the inner core)][AltContent: textbox (Since the distal region can include one or more imaging elements at the distal end then device can include only this imaging element )]
    PNG
    media_image1.png
    811
    654
    media_image1.png
    Greyscale


Regarding claim 2, Stigall teaches the device of claim 1, wherein the ultrasound imaging assembly comprises at least one of circumferential transducer array, a planar transducer array, or a rotating transducer (see column 20, lines 24-40, ex: it is also envisioned that the imaging element may be a rotating transducer.)

Regarding claim 3, Stigall teaches the device of claim 1, wherein the ultrasound imaging assembly is configured to emit ultrasound energy at a frequency range between 10 MHz and 70 MHz (see column 20, lines 41-55). 

Regarding claim 5, Stigall teaches the device of claim 1, wherein the radiating member is configured to emit ultrasound energy at a frequency range between 1 KHz and 5 MHz (see column 10, lines 7-14).

Regarding claim 20, Stigall teaches an intraluminal ultrasound device, comprising (Figure 1, element 10, see column 4 (lines 25-37)):
 an ultrasound transducer positioned outside of the patient (column 8, lines 8-24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire);
 a flexible elongate member configured to be inserted into a lumen of a patient (Figure 1, element 12, see column 4 line 58 to column 5 line 4), the flexible elongate member comprising a proximal portion and a distal portion (Figure 1, element 12, see column 4 (lines 25-37), ex:  the catheter system 10 of the invention generally comprises a multi-component, tubular body 12 having a proximal region 14 and a distal region 15.);
 an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member and configured to obtain imaging data while positioned within the lumen of the patient (Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), ex: The distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.); 
and a radiating member which is not an ultrasound element that generates ultrasound energy and which is disposed at the distal portion of the flexible elongate member around the flexible elongate member and mechanically and acoustically coupled to the ultrasound transducer (see column 6 line 44 to column 7 line 3 and column 8, lines 8-24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire, where the radiating members are able to radiate ultrasound energy from the delivery section); 
wherein the radiating member configured to transmit ultrasound energy received from the ultrasound transducer positioned outside of the patient within the lumen of the patient to apply an ultrasound therapy (see column 7 lines 15 to 37 and column 8 lines 8 to 24; ex: the radiating member is in communication with a remote transducer which is connected to the radiating member via wire, where the radiating members are able to radiate ultrasound energy from the delivery section).
However, fails to explicitly teach radiating member coupled to an ultrasound transducer positioned outside of the patient.
Nita, in the same field of endeavor, teaches an ultrasound transducer positioned outside of the patient (figure 1, element 26, abstract). 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall to incorporate the teachings of Nita to provide radiating member coupled to an ultrasound transducer positioned outside of the patient. This modification will help in transferring ultrasound energy to the radiating member to enable it to emit ultrasound energy.

Claims 6-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of Nita et al. (US Pub No. US2004/0024393) and Tran et al. (US Pub No. US2014/0088630).

Regarding claim 6, Stigall teaches the device of claim 1, wherein the radiating member (see column 6, line 44 to column 17 line 3) emit the ultrasound energy.
However, Stigall fails to explicitly teach a circumferential band configured to emit the ultrasound energy.
Tran teaches a circumferential band configured to emit the ultrasound energy (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide a circumferential band configured to emit the ultrasound energy. This modification will allow treating multiple circumferential locations about the body lumen simultaneously.

Regarding claim 7, Stigall teaches the device of claim 6, wherein the radiating member (see column 6, line 44 to column 17 line 3) comprises a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
However, Stigall fails to explicitly teach a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member.
Tran teaches a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. It is further contemplated that the ablation transducers 110 may comprise a plurality of longitudinally spaced transducers. Ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide a plurality of circumferential bands spaced apart along a longitudinal axis of the flexible elongate member. This modification will allow treating multiple circumferential locations about the body lumen simultaneously.

Regarding claim 8, Stigall teaches the device of claim 7, wherein the radiating member further comprises (see column 6, line 44 to column 17 line 3) a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands.
However, Stigall fails to explicitly teach a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands.
Tran teaches a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands (see paragraph 0033, ex: the transducers 110 may be bonded or otherwise attached to the elongate shaft 102.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide a connecting member extending longitudinally between consecutive circumferential bands of the plurality of circumferential bands. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 9, Stigall teaches the device of claim 8, wherein the radiating member further comprises (see column 6, line 44 to column 17 line 3) a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands.
However, Stigall fails to explicitly teach a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands. 
Tran teaches a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands (See paragraph 0033).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide a plurality of connecting members extending longitudinally between the consecutive circumferential bands of the plurality of circumferential bands. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 10, Stigall teaches the device of claim 8, however he failed to explicitly teach wherein the connecting member comprises a plurality of notches.
Tran teaches the connecting member comprises a plurality of notches (see paragraphs 0033 and 0051, ex: the elongate shaft 102 may be formed with grooves or recesses in an outer surface thereof. The recesses may be sized and shaped to receive the transducers 110. For example, the ablation transducers 110 may be disposed within the recess such that a first surface contacts the outer surface of the elongate shaft 102 and a second surface is directed towards a desired treatment region. However, it is contemplated that the transducers 110 may be affixed to the elongate shaft in any manner desired).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide the connecting member comprises a plurality of notches. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 11, Stigall teaches the device of claim 10, however, he failed to explicitly teach wherein plurality of notches are disposed on opposing first and second sides of the connecting member. 
Tran teaches plurality of notches are disposed on opposing first and second sides of the connecting member (see paragraphs 0033 and 0051).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide plurality of notches are disposed on opposing first and second sides of the connecting member. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Regarding claim 28, Stigall teaches the intraluminal ultrasound device of claim 20, however, fails to explicitly teach wherein the radiating member comprises a plurality of annular bands disposed around the flexible elongate member.
Tran teaches annular bands disposed around the flexible elongate member (Figure 2, element 110, see paragraphs 0030-0031, ex: the ablation transducers 110 may include a number of transducers (two, three, four, or more) spaced about the circumference of the elongate shaft 102. ablation transducers 110 may have a first radiating surface, a second radiating surface, and a perimeter surface extending around the outer edge of the ablation transducer 110.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide annular bands disposed around the flexible elongate member. This modification will allow treating multiple circumferential locations about the body lumen simultaneously.

Regarding claim 29, Stigall teaches the intraluminal ultrasound device of claim 28, however, fails to explicitly teach wherein the radiating member further comprises connecting members interposed between the bands and including notches on opposite sides of the connecting members.
Tran teaches radiating member further comprises connecting members interposed between the bands (See paragraph 0033) including notches on opposite sides of the connecting members (see paragraphs 0033 and 0051).


It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Tran to provide connecting members interposed between the bands and including notches on opposite sides of the connecting members. This modification will help in insuring the attachment of the circumferential bands to the elongated member. 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of in view of Nita et al. (US Pub No. US2004/0024393) and Hadjcostis (US Pub No. US 20160113633).

Regarding claim 22, Stigall teaches the intraluminal ultrasound device of claim 1, however, fails to explicitly teach wherein the radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum.
Hadjcostis teaches the radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum (paragraph 0076).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Hadjcostis to provide a radiating member which is coaxially disposed around the flexible elongate member is made of stainless steel, nitinol, or aluminum. This modification will help in insuring that the strips are sufficiently thin that the ultrasound passes without substantial attenuation or interference (paragraph 0076). 

Regarding claim 23, Stigall teaches the intraluminal ultrasound device of claim 20, however, fails to explicitly teach wherein the radiating member which is disposed at the distal portion of the flexible elongate member around the flexible elongate member is made of stainless steel, nitinol, or aluminum.
Hadjcostis teaches the radiating member which is disposed at the distal portion of the flexible elongate member around the flexible elongate member is made of stainless steel, nitinol, or aluminum (paragraph 0076).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Hadjcostis to provide a radiating member which is disposed at the distal portion of the flexible elongate member around the flexible elongate member is made of stainless steel, nitinol, or aluminum. This modification will help in insuring that the strips are sufficiently thin that the ultrasound passes without substantial attenuation or interference (paragraph 0076). 

Regarding claim 24, Stigall teaches the intraluminal ultrasound device of claim 1, however, fails to explicitly teach wherein the radiating member which is coaxially disposed around the flexible elongate member comprises an elastic alloy hypo tube.
Hadjcostis teaches the radiating member which is coaxially disposed around the flexible elongate member comprises an elastic alloy hypo tube (paragraph 0077).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Hadjcostis to provide a radiating member which is coaxially disposed around the flexible elongate member comprises an elastic alloy hypo tube. This modification will help in insuring that the strips are sufficiently thin that the ultrasound is transmitted through them with little attenuation or distortion (paragraph 0077). 

Regarding claim 25, Stigall teaches the intraluminal ultrasound device of claim 20, however, fails to explicitly teach wherein the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises an elastic alloy hypo tube.
Hadjcostis teaches the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises an elastic alloy hypo tube (paragraph 0077).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Hadjcostis to provide a radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises an elastic alloy hypo tube. This modification will help in insuring that the strips are sufficiently thin that the ultrasound is transmitted through them with little attenuation or distortion (paragraph 0077). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. (US Patent No. US 10687832) in view of in view of Nita et al. (US Pub No. US2004/0024393) and Fearnot (US Pub No. US 20130267848).

Regarding claim 26, Stigall teaches the intraluminal ultrasound device of claim 1, however, fails to explicitly teach wherein the radiating member which is coaxially disposed around the flexible elongate member comprises a braided or coiled structure.
Fearnot teaches wherein the radiating member which is coaxially disposed around the flexible elongate member comprises a braided or coiled structure (paragraph 0026).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Fearnot to provide a radiating member which is coaxially disposed around the flexible elongate member comprises a braided or coiled structure. This modification will help in insuring that the member is echogenic able to reflect ultrasound energy. 

Regarding claim 27, Stigall teaches the intraluminal ultrasound device of claim 20, however, fails to explicitly teach wherein the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises a braided or coiled structure.
Fearnot teaches wherein the radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises a braided or coiled structure (paragraph 0026).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Stigall in the view of Nita to incorporate the teachings of Fearnot to provide a radiating member disposed at the distal portion of the flexible elongate member around the flexible elongate member comprises a braided or coiled structure. This modification will help in insuring that the member is echogenic able to reflect ultrasound energy. 
Response to Arguments
Applicant’s arguments with respect to claims rejection have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 02/28/2022have been fully considered but they are not persuasive. Regarding the applicant’s argument in remarks (page 8) regarding the prior art rejection, the applicant argued that the prior art does not teach “a radiating member coaxially disposed around the flexible elongated member along a longitudinal axis of the flexible member and adjacent to the imaging assembly”, however, the prior art teaches radiating members (element 42 shown in figure four of the prior art) disposed about the elongated member (element 41, figure 4) along a longitudinal axis (y axis in figure 4) and adjacent to the imaging assembly (imaging member 202 in figure 4). Figure 4 of the prior art shows that the radiating member is around the elongated member. Therefore, the prior art teaches the described elements.
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. Regarding the applicant’s argument in remarks (page 9) regarding the prior art rejection, the applicant argued that the prior art does not teach “the imaging assembly is disposed distal from the radiating member”. However, the prior art teaches in Figure 1, element 205, see column 4, lines (25-37) and column 5, lines (16-29), that the distal region 15 of the tubular body 12 may include one or more imaging elements 205. When completely surrounding the tubular body 12, the imaging elements 205 provide for circumferential imaging of the body lumen.). Therefore, the prior art teaches the described elements.
Applicant's arguments filed on 02/28/2022 have been fully considered but they are not persuasive. The applicant’s argument regarding claim 6 in remarks (page 10) are not persuasive. The prior art (Tran) was cited to teach a circumferential band not a radiating member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793